The opinion of the Court was delivered by
Wright, A. J.
The views of the Court in regard to the legal principle by which this case must be determined have been so plainly and fully expressed in the opinion on the appeal from the first verdict, (3 S. C., 45,) that it is difficult to perceive how they could be misunderstood. The question of law involved, and on which alone the defense rested, was adjudged against the respondent, and this necessarily concludes him. Where the judgment of this Court has been so distinctly pronounced on a point on which alone the case must turn, we are not disposed, where it has not been followed, to enlarge upon the reasons which induced it.
The motion is granted.
Moses, C. J., and Willard, A. J., concurred.